Name: Council Regulation (EC) No 1416/95 of 19 June 1995 establishing certain concessions in the form of Community tariff quotas in 1995 for certain processed agricultural products
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  trade;  agri-foodstuffs
 Date Published: nan

 Avis juridique important|31995R1416Council Regulation (EC) No 1416/95 of 19 June 1995 establishing certain concessions in the form of Community tariff quotas in 1995 for certain processed agricultural products Official Journal L 141 , 24/06/1995 P. 0001 - 0002COUNCIL REGULATION (EC) No 1416/95 of 19 June 1995 establishing certain concessions in the form of Community tariff quotas in 1995 for certain processed agricultural products THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof,Having regard to the Act of Accession of Austria, Finland and Sweden,Having regard to the proposal from the Commission,Whereas, under the preferential agreements between the European Community of the one part, and Norway and Switzerland of the other part, concessions regarding certain processed agricultural products have been granted in those countries;Whereas, as a result of the accession of Austria, Finland and Sweden, those concessions should be adjusted to take into account the arrangements for trade in processed agricultural products which existed between Austria, Finland and Sweden of the one part, and Norway and Switzerland of the other part;Whereas to that end talks are in progress with those third countries with a view to the conclusion of additional protocols of the abovementioned agreements;Whereas, however, because of the excessively tight deadline, the additional protocols could not enter into force on 1 January 1995; whereas, in these circumstances and pursuant to Articles 76, 102 and 128 of the 1994 Act of Accession, the Community is required to adopt the measures required to remedy the situation; whereas those measures must take the form of autonomous Community tariff quotas covering the conventional preferential tariff concessions applied by Austria, Finland and Sweden,HAS ADOPTED THIS REGULATION:Article 1 1. From 1 January to 31 December 1995, the products originating in Switzerland mentioned in Annex I shall be subject to tariff quotas opened in accordance with the conditions laid down in the said Annex.2. From 1 January to 31 December 1995, the products originating in Norway mentioned in Annex II shall be subject to tariff quotas opened in accordance with the conditions laid down in the said Annex.Article 2 The tariff quotas mentioned in Article 1 shall be administered by the Commission pursuant to Article 4 of Regulation (EC) No 3238/94 (1).Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply with effect from 1 January 1995.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 19 June 1995.For the CouncilThe PresidentA. MADELIN(1) OJ No L 338, 28. 12. 1994, p. 30.ANNEX I PREFERENTIAL TARIFF QUOTAS OPENED FOR 1995 SWITZERLAND >TABLE>ANNEX II PREFERENTIAL TARIFF QUOTAS OPENED FOR 1995 NORWAY >TABLE>